\OOO\]O\U`c-I>L)JN>_¢

Nl\)[\.)l\.)[\)[\)[\)[\)[\))-¢)-l»-l>-¢)-»)-l)-¢>-¢)->-¢
OO\]O\Ul-hb.>l\)»-‘O\OOO\]O\U\-IAUJNF-‘O

 

   
    

ANTHONY P. CAPOZZI, CSBN: 068525 F § § d d m g
LAw oFFICEs oF ANTHONY P. CAPoZZI ' ~
1233 W. SHAW AVE., SUITE 102 DEC 1 3 2018

 

 

FRESNO, CALIFORNIA 9371 l

PHONE‘ (559)221'0200 OLERK U 3 Dss`rchTc.:>UBT
FAX: (559) 221-7997 EASTEHN`msTch or c _ r P'
EMA!L: Anthony@capozzilawoft`lces.com m f 7
www.capozzilawofflces.com DEPUW CLEHH ' " w
ATTORNEY FOR Defendant,

BRITTANY LEXUS MARTINEZ

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

>l< * >l< >l¢ >l¢ >l¢
UNITED STATES OF AMERICA, Case No.: l:lS-CR-OOZSZ-LJO-SKO
Plaintiff,
` DEFENDANT’S NOTICE OF WAIVER
V' OF PERSONAL APPEARANCE
BRITTANY MARTINEZ,
Defendant.

 

 

TO: THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
ATTORNEY:

Defendant, BRITTANY LEXUS MARTINEZ, hereby waives her right to be present in
open Court upon the hearing of any motion or other proceeding in this cause, including but not
limited to, when the case is ordered set for trial, when a continuance is ordered, and when any
other action is taken by the court before or after trial, except upon arraignrnent, plea,
empanelment of jury and imposition of sentence.

Defendant hereby requests the Court proceed during every absence of which the Court
may permit pursuant to this waiver; agrees that his interests will be deemed represented at all
times by the presence of her attorney, Anthony P. Capozzi, the same as if the Defendant was

personally present; and further agrees to be present in person in Court ready for trial any day

\

 

 

 

l
DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE

 

[____,,

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

and hour the Court may fix in her absence.
Defendant further acknowledges that she has been informed of her rights under
Title 18, United States Code, section 3161-3174 (Speedy Trial Act), and authorizes her attorney

to set times and delays under the Act without Defendant being present.

DATED; )` Z//? [/§ By: " '
- BRITTANY &Xl US! MAR§INEZ

Defendant

Respectfully submitted,

DATED: / Z/Z / ;Z / § By: /s/Anthony_P. Capozzi
ANTHONY P. CAPOZZI

Attomey for Defendant BRITTANY
LEXUS MARTINEZ

 

ORDER

ITIS so oRDERED./}') acW,{Mu ude -Y;ArJ [/L€M )Drocuh~<_,
/Qu¢ 43(1,).

DATED= /§{3;/8 By: he V\M/QM

UNITED STATES MAGISTRATE JUDGE

 

2
DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE

 

 

